Citation Nr: 1144575	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  09-34 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a rating higher than 20 percent for right Achilles tendonitis.

2. Entitlement to service connection for a right knee disability, secondary to a service-connected disability.  

3. Entitlement to service connection for a right hip disability, secondary to a service-connected disability.

4. Entitlement to service connection for a low back disability, secondary to a service-connected disability.

5. Entitlement to a total disability rating based on individual unemployability (TDID).  

REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Esquire


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1975 to February 1978. 

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions in April 2007 and in August 2007 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2007 and a statement of the case was issued in April 2007.  A substantive appeal was received in June 2008, however it was signed by the Veteran's previous attorney who was not accredited.  As instructed by the RO in August 2009, the Veteran in September 2009 submitted another timely substantive appeal.  

The Board notes that a rating decision in July 2008 increased the rating for right Achilles tendonitis to 20 percent effective April 6, 2006, thereby predating the Veteran's claim for an increased rating received in December 2006 which initiated the current appeal.  Therefore the issue on appeal is a claim for a rating higher than 20 percent for right Achilles tendonitis.  The rating decision in August 2007 specifically limited the issue of service connection for a back disability to a lumbar spine disability.  

In October 2009, the Veteran requested a Travel Board hearing, however in October 2010 the Veteran's attorney clarified that the Veteran was not requesting a Board hearing.  

In October 2011, additional evidence was received along with a waiver for RO review.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's right Achilles tendonitis has not resulted in ankylosis of the ankle, malunion of the os calcis or astragalus or astragectomy.

2. The competent and probative evidence of record shows that the Veteran's right hip disability is proximately due to or aggravated by the service-connected Achilles tendonitis. 

3. The competent and probative evidence of record shows that the Veteran's right knee disability is proximately due to or aggravated by the service-connected Achilles tendonitis.

4. The competent and probative evidence of record shows that the Veteran's low back disability is proximately due to or aggravated by the service-connected Achilles tendonitis.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 20 percent for right Achilles tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.40 , 4.45, 4.71a, Diagnostic Code 5271 (2011). 

2. The right hip disability is proximately due to or aggravated by the service-connected Achilles tendonitis.  38 U.S.C.A. § 1131, 5107(b) (West 2002); 38 C.F.R. § 3.310 (2011). 

3. The right knee disability is proximately due to or aggravated by the service-connected Achilles tendonitis.  38 U.S.C.A. § 1131, 5107(b) (West 2002); 38 C.F.R. § 3.310 (2011). 

4. The low back disability is proximately due to aggravated by the service-connected Achilles tendonitis.  38 U.S.C.A. § 1131, 5107(b) (West 2002); 
38 C.F.R. § 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

As for the claims of secondary service connection for a right knee disability, right hip disability and low back disability are granted, further discussion here of compliance with the VCAA with regard to these claims is not necessary.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter dated in April 2007 pertaining to the increased rating for right Achilles tendonitis.  The Veteran was notified of the evidence needed to substantiate the claim for an increased rating, what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA and the provisions for disability ratings and for the effective date of the claim.  

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The claims folder includes VA medical records, private medical records, records from the Social Security Administration (SSA) and lay statements.  The Veteran was afforded a VA neurological examination in February 2008.  While the claims folder was not available to the examiner during this examination, the Veteran was not prejudiced by this omission as the examiner reviewed a computerized database which included MRIs and the focus of the VA examination was on the current level of severity.  The Veteran was afforded a VA examination in March 2009, which is fully adequate for rating purposes.  

In November 2009, while the Veteran's previous representative indicated that her right Achilles tendonitis increased in severity the representative did not assert that it increased in severity since the VA examination in March 2009 nor does the evidence suggest a material change in the condition to warrant a reexamination.  
38 C.F.R. § 3.327(a).  Thus, with respect to the Veteran's claims, there is no additional development which remains necessary.  

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  The service-connected right Achilles tendonitis is rated under Diagnostic Code 5271.  This Code provides a 10 percent rating for moderate limitation and a 20 percent rating for marked limitation of motion of the ankle.  A disability rating greater than 20 percent is not provided under this Diagnostic Code.  38 C.F.R. § 4.71a , DC 5271. 

The Schedule for Rating Disabilities also provides guidance by defining full range of motion of the ankle as zero to 20 degrees of dorsiflexion and zero to 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca 8 Vet. App. at 206.  

The Court has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294 (August 23, 2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

Right Achilles tendonitis:  Evidence and Analysis 

By way of history, a rating decision in October 2006 granted service connection for right Achilles tendonitis.  The Veteran did not file a notice of disagreement with the decision.  In December 2006, the Veteran filed an increased rating claim for right Achilles tendonitis.  

The right Achilles tendonitis is rated 20 percent disabling under Diagnostic Code 5271, which is the maximum rating available under this Code.  The Board has considered whether the Veteran's service-connected right Achilles tendonitis would warrant a higher disability rating and additional separate ratings under other pertinent diagnostic codes related to service-connected ankle disorders to include Diagnostic Codes 5270, 5272, 5273 and 5274.

Medical records in April 2006 and onward show right ankle pain.  On VA examination in October 2006, the Veteran could dorsiflex to 20 degrees but only 10 degrees after repetition.  Plantar flexion was limited to 20 degrees, including after repetition.  Range of motion was painful and additionally limited following repetitive use due to pain resulting in a 10 degree further reduction in dorsiflexion.  There was swelling and the right ankle was stable.  X-rays showed a defect in the medial aspect of the talus along with degenerative changes of the calcaneus and swelling with localized calcification in the Achilles tendon.  A letter from a private medical provider in December 2006, shows range of motion of the ankle was limited to a significant degree.  

VA records in May 2007, show severe right ankle and heel pain.  The Veteran was unable to ambulate due to pain and numbness.  That same month x-ray showed a defect at the talus with lucent border suggesting osteochondritis dissecans.  There was calcification in the region of the Achilles tendon with swelling.  In June 2007, the Veteran could dorsiflex 15 degrees short of neutral and had plantar flexion about 45 degrees.  That same month she had numbness and loss of feeling in the leg and foot.  Dorsiflexion was -12 degrees antalgic and plantarflexion was 30 degrees.  There was severe tenderness.  The records indicate that radiograph evidence shows avascular necrosis of the right talus.  In July 2007, a MRI shows enlargement of the inferior 12 cm of the Achilles tendon.  There was osteochondritis dissecans in the right talus.  The small segment of abnormal appearing bone was not displaced into the joint space.  Mild degenerative joint disease of the ankle was indicated.  That same month VA records indicated a chronic valgus deformity.  

In August 2007, the Veteran complained of numbness in her ankle which caused her to fall.  VA records in November 2007 show slow unsteady gait and that the Veteran walked with a walker.  In November 2007 and in December 2008, bone density test was normal.  In January 2008, an orthopedic clinic note shows the right talus subchondral bone was continuous without any joint incongruity.  In February 2008 range of motion was 30 degrees up and down.  In May 2008, x-ray report shows swelling along the distribution of the Achilles tendon with calcification and possible osteochondritis dissecans.  That same month the records show the Veteran was being treated with Morphine and indicate she had no cartilage left in her right ankle and would have to undergo an ankle fusion.  In September 2008, ankles films show fusiform enlargement and calcification within them.  

On VA neurological examination in February 2008, ankle jerk could not be obtained because of the pain in Achilles tendon.  There was no other atrophy of muscles in the intrinsic muscles of the foot.  Monofilament light touch testing demonstrated patchy impairment which did not conform to either the distribution of a peripheral nerve or a nerve root.  Vibratory sense was intact and there were no other neurologic abnormalities.  The impression was some patch sensory impairment in the right foot which the examiner concluded showed no definite relationship to the right Achilles tendon problem as it did not conform to any neuroanatomic dysfunction.  

On VA examination in March 2009, the Veteran reported had multiple falls due to tendinitis and various joint pains.  She was ambulating with the aid of a walker.  She indicated that she fell in 2006 when her ankles gave out injuring her right hip and was told by her doctor that she had a partially "torn or pulled tendon".  Physical examination shows dorsiflexion was 10 degrees and plantar flexion was to 20 degrees with pain through each of the movements.  She was able to invert and evert to 10 degrees with pain.  Range of motion was additionally limited following repetitive use due to pain resulting in a 5 degree further reduction in dorsiflexion and a 10 degree further reduction of plantar flexion bilaterally.  There were diffusely swollen hypertrophic Achilles tendons, which were tender to palpation.  Stability on drawer testing revealed no abnormalities but ankles were weakened secondary to pain.  The examiner indicated that a MRI in December 2008 reveals fusiform thickening of the Achilles tendon.  

In May 2009, VA records indicate the Veteran came to the Emergency Room for swelling to the right leg and ankle pain.  An addendum shows that the Veteran was notified of having a fracture in her ankle and had a posterior leg splint at home.  An accompanying x-ray shows a defect in the posteromedial aspect of the talar dome, a likely osteochondral fracture and ovoid soft tissue density with associated calcification in the right of the Achilles tendon, which may represent a chronic Achilles tendon tear. 

While during the appeal period the evidence shows right ankle pain, painful range of motion, avascular necrosis in June 2007 and likely osteochondral fracture in May 2009, the evidence does not show ankylosis of the ankle, malunion of the os calcis or astragalus or astragectomy and therefore, Diagnostic Codes 5270, 5272, 5273, and 5274 are not for application.  While VA records in July 2007 indicate a valgus deformity, the evidence in the record, to include the VA examination in March 2009 does not relate the valgus deformity to the right Achilles tendonitis and therefore Diagnostic Cods 5280 for hallux valgus is not applicable.  As for the Veteran's complaints of numbness, the VA examiner on neurological examination in February 2008 concluded that the right Achilles tendonitis was not manifested by neurological impairment and consideration for a separate rating based on neurological abnormality is not warranted.  As the preponderance of the evidence is against the claim for a rating higher than 20 percent for right Achilles tendonitis, the benefit-of-the-doubt standard does not apply.  38 C.F.R. § 5107(b).

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to her service-connected right Achilles tendonitis and provided for a greater evaluation for more severe symptoms.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.   Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) . 

Where a veteran served 90 days or more during a period of war, and arthritis becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309. 

Additionally, under 38 C.F.R. § 3.310(a) , service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Right Knee, Right Hip and Back:  Evidence and Analysis

The Veteran has been service connected for right Achilles tendonitis since April 2006 and for left Achilles tendonitis since August 2007.  

In multiple statements, the Veteran contended that she has a low back disability, right hip disability and right knee disability due to her service-connected right Achilles tendonitis.  

Private medical records in November 1991, show synovitis of the right knee with possible meniscal injury.  In December 1992, the records indicate chondromalacia of the right knee and swelling in the back after standing at work for ten to twelve hours.  From July 1996 onward private records and VA records show osteoarthritis of the right knee.  A letter from a private medical provider in December 2006, indicates that the limited range of motion of the ankle increased the stress on the knee and hip joints as the Veteran had to compensate for limitation to the ankle with an altered gait.  VA records in July 2007, indicate that numbness in the right ankle caused the Veteran to fall occasionally and injure her right knee.  In August 2007, the records show radiating low back pain and a history of a right knee meniscectomy.  X-rays beginning in August 2007 show degenerative changes of the knees.  MRIs beginning in August 2007 of the low back shows degenerative disc disease.  VA records in November 2007 indicate that a MRI of the lumbar spine showed multilevel spondylosis and mild foraminal stenosis.  In January 2009, the Veteran had radiating back pain to the hip and there is an assessment of lumbar radiculitis.  Private medical records in April 2009, indicate the Veteran underwent a right total knee arthroplasty.  

The evidence also includes a favorable private opinion and a negative VA opinion.  With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the expert applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  A review of pertinent medical literature may also furnish information relevant to the nexus issue.  Nieves-Rodriguez, 22 Vet. App. 295, 302-3 (2008).  

On VA examination in March 2009, the examiner concluded that there was no objective evidence of a right hip disability and as for the right knee osteoarthritis and lumbar degenerative disk disease, the examiner concluded that he could not state without restoring to mere speculation whether these conditions are at least as likely as not or less likely than not are related to the service-connected right Achilles tendinitis.  He noted the Veteran reported having an altered gait for years due to right Achilles tendonitis, however the examiner explained that he was unable to find any definitive medical literature stating that an altered gait leads to osteoarthritis of the knees or degenerative disk disease of the lumbar spine.  

Conversely, a private examiner in August 2011, after examining the Veteran concluded that it is more likely than not that the Veteran's degenerative disease in her back, hip and knee are casually related to the altered biomechanics of gait, related to the Veteran's service-connected Achilles tendonitis.  The examiner indicated that the record shows that other doctors concur that the multi-joint degenerative changes are due to her ankle injury in service.  The August 2011 examiner indicated that the Veteran had an abnormal antalgic gait and disagreed with the VA examiner who in March 2009 provided the negative opinion based on the rationale that medical literature does not suggest that an altered gait can lead to osteoarthritis of the knees or degenerative disk disease of the lumbar spine.  The August 2011 examiner referred to medical textbooks such as "Wheeler's Test of Orthopaedics and other medical literature, to include the Journal Spine (September 1, 2001, Vol. 26, Issue, 17, Pp. 1910-19) which indicates that the mechanism of altered biomechanics of gait is an accelerant in progressing degenerative changes.  

As for the VA examiner's opinion that the Veteran does not have a current right hip disability, the private examiner in August 2011 after examining the Veteran determined that she has degenerative disease in her hip and the Board will resolve any doubt in the Veteran's favor that she has a current right hip disability.  As to whether the service-connected Achilles tendonitis caused or aggravated the right hip, right knee and lower back disabilities, considering the relative merits of the analytical findings and the details of the opinions, the Board places more weight on the favorable private opinion because the opinion is supported by adequate rationale, detailed and consistent with other evidence of record.  The VA opinion on the other hand is speculative.  In Jones v. Shinseki, 23 Vet. App. 382  (2009), the Court held that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence."  Id. at 390.  It must also be clear that the physician has considered "all procurable and assembled data."  Id. (citing Daves v. Nicholson, 21 Vet. App. 46 (2006)). Finally, the physician must clearly identify precisely what facts cannot be determined.  Id.  The VA examiner clearly did not consider that medical literature has established that the altered biomechanics of gait can lead to degenerative changes.  

Considering the claim for service connection for a right knee disability, a right hip disability and a low back disability, as secondary to the service-connected Achilles tendonitis, in light of the record and the governing legal authority, and resolving all doubt in the Veteran's favor, the Board concludes that service connection is warranted.  The competent and probative evidence of record clearly shows that the Veteran's degenerative disease of the right knee, right hip and low back are due to her service-connected Achilles tendonitis.  What is less clear is whether the right hip, right knee and low back disabilities were caused or aggravated by the service-connected Achilles and if the disabilities are due to aggravation rather than causation the degree of disability resulting from aggravation by the service-connected Achilles tendonitis is unclear.  Regardless, the Board is satisfied that the inquiries necessitated by 38 C.F.R. § 3.310(b) as to any "baseline" disability have been adequately addressed, and any doubt in this instance should be resolved in the Veteran's favor.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is not possible to separate the effects of a nonservice-connected condition from those of a service-connected condition, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected condition).  Overall, the preponderance of the evidence is in favor of the Veteran's claim, as such service connection is warranted on a secondary basis for a right hip disability, a right knee disability and a low back disability. 


ORDER

A rating higher than 20 percent for right Achilles tendonitis is denied.

Service connection for a right hip disability, as secondary to service-connected Achilles tendonitis, is granted. 

Service connection for a right knee disability, as secondary to service-connected Achilles tendonitis, is granted. 

Service connection for a low back, as secondary to service-connected Achilles tendonitis, is granted. 


REMAND

As for the claim of entitlement to TDIU, the Veteran is service connected for right Achilles tendonitis rated 20 percent disabling and left Achilles tendonitis rated 20 percent disabling and has a combined rating of 40 percent.  The Board decision above granted service connection for a right hip disability, right knee disability and low back disability.  

The Veteran contends that she cannot work due to her medical conditions and requires the use of a wheelchair.  In February 2007, the Veteran's roommate indicated that she needed to assist the Veteran with daily activities, such as getting out of the bath tub, helping her stand up and walk up steps.  In April 2007, the Veteran indicated she was let go by the American Printing Press because she could not stand for long periods of time, could not sit at the computer or bend due to her service-connected right Achilles tendonitis.  

In January 2007, a private examiner indicated that the Veteran could stand less than one hour without interruption due to increased pain in joints of lower extremities with weight bearing.  In a letter in February 2007, the Veteran's private doctor indicated that the Veteran had osteoarthritis due to an ankle injury in service and has been unable to maintain employment due to pain causing functional limitation.  

SSA records in May 2007, based on evaluations by a SSA examiner, indicate that the Veteran's right knee and right ankle caused some work related restrictions but did not prevent the Veteran from performing all types of work.  On VA examination in March 2009, the Veteran reported that she last worked in 2005 as a graphic artist and had stopped working because of severe pain in the ankles, knees and lower back.  

In April 2009, a non-VA examiner indicated that the Veteran was not disabled and unable to maintain any type of gainful employment even at a sedentary level due to arthritic problems in both lower extremities and spinal degenerative disc disease with bulging discs.  

In June 2009, a SSA decision found that the Veteran had severe impairments consisting of osteoarthritis of the knees, residuals secondary to the right ankle injury and degenerative disc disease, which precluded the performance of work at any skill or exertional level, even sedentary work.  The decision indicated that Dr. Eady on February 6, 2008 found that due to degenerative joint disease of the knees, osteochondritis disease and fibromyalgia, the Veteran was restricted to less than full range of sedentary work.  In March 2009, this doctor indicated that the Veteran was unable to maintain any type of gainful employment even at the sedentary level due to arthritic problems in the lower extremities. 

In light of the Board's decision granting service connection for the right hip disability, right knee disability and low back disability and conflicting evidence presented above as to whether the Veteran is unemployable due to her service-connected disabilities, further development is necessary.   

Accordingly, the case is REMANDED for the following action:

1. In light of the Board's decision granting service connection for a right hip disability, right knee disability and low back disability, readjudicate the Veteran's claim of entitlement to TDIU.  

2. If the Veteran's service-connected disabilities meet the percentage standards set forth in 38 C.F.R. § 4.16(a), the Veteran should be scheduled for a VA examination and the examiner should opine whether she is unable to secure and follow a substantially gainful occupation by reason of her service-connected disabilities, to include right Achilles tendonitis, left Achilles tendonitis, right hip disability, right knee disability and low back disability.  The examiner should comment on whether the service-connected disabilities either separately or in conjunction impact her ability to follow a substantially gainful occupation, without regard to age or the impact of any nonservice-connected disabilities. 

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the claims file.  

3. If the Veteran does not meet the percentage standards set forth in 38 C.F.R. § 4.16(a), then refer the claim for TDIU to VA's Director of Compensation and Pension Service for extraschedular consideration.  After the development is completed, adjudicate the claim on an extraschedular basis under 38 C.F.R. § 4.16(b).  

4. If the benefit sought on appeal remains denied, the Veteran and her attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


